Citation Nr: 1043436	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  05-13 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
service connection for residuals of a cerebrovascular accident 
(CVA) with hypertension.  

2.  Whether new and material evidence has been received to reopen 
service connection for cardiovascular disease.  

3.  Entitlement to service connection for xerosis.  

4.  Entitlement to service connection for a psychiatric 
disability, including post traumatic stress disorder (PTSD) and 
depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2004 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in December 2008.  

The claims of service connection for the residuals of a CVA with 
hypertension and cardiovascular disease were previously denied by 
the RO without appeal by the Veteran.  The question of whether 
new and material evidence has been received to reopen such claims 
must be addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate it on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 
(1995).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end; hence, what the RO 
may have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383.  The Board has characterized the veteran's claims 
of service connection for CVA residuals with hypertension and 
cardiovascular disease accordingly.  


FINDINGS OF FACT

1.  Service connection for residuals of a CVA with hypertension 
was denied by the RO in a December 1994 rating action that 
essentially found that hypertension was not noted during service 
or during the one year presumptive period.  

2.  The veteran was notified of this action and of his appellate 
rights, but did not file a timely appeal.  

3.  Since the December 1994 RO rating decision denying service 
connection for the residuals of a CVA with hypertension, the 
additional evidence, not previously considered, is cumulative and 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.  

4.  Service connection for cardiovascular disease was denied by 
the RO in a September 1994 rating action that essentially found 
that hypertension was not noted during service or during the one 
year presumptive period.  

5.  Since the September 1994 RO rating decision denying service 
connection cardiovascular disease, a change in law relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim.  

6.  Cardiovascular disease is presumed to be related to service.  

7.  The Veteran had an episode of contact dermatitis in November 
1967.

8.  Examination of the skin at separation from service was 
normal.  

9.  Symptoms of a skin disorder have not been continuous since 
service separation.  

10.  Xerosis was first manifested many years after separation 
from service and is not related to active service.  

11.  Diagnosed PTSD is shown to be related to stressful events in 
service.  




CONCLUSIONS OF LAW

1.  The December 1994 rating decision denial of service 
connection for the residuals of a CVA with hypertension became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 
20.1103 (2010).  

2.  New and material evidence has not been received to reopen 
service connection for the residuals of a CVA with hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The September 1994 rating decision denial of service 
connection for the hypertension became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302, 20.1103 (2010).  

4. New and material evidence has been received to reopen service 
connection for cardiovascular disease.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).  

5.  Cardiovascular disease is related to service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 53,202 
(Aug. 31, 2010).  

6.  Xerosis was neither incurred in nor aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

7.  Resolving reasonable doubt, PTSD was incurred in service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to 
the instant claims.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims.  While he did not receive complete 
notice prior to the initial rating decision, an August 2003 
letter provided certain essential notice prior to the 
readjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A November 2008 letter provided notice 
that complied with Kent and explained the evidence VA was 
responsible for providing and the evidence he was responsible for 
providing.  A March 2006 letter informed the Veteran of rating 
decision and effective date criteria.  A May 2010 supplemental 
statement of the case (SSOC) readjudicated the matters after the 
Veteran and his representative were given an opportunity to 
respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(a VCAA timing defect is cured by the issuance of fully compliant 
notification followed by readjudication of the claim).  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA medical examinations for skin and psychiatric 
disabilities in March 2010.  These examinations are found to be 
adequate for rating purposes.  In this regard, it is noted that 
the examiners reviewed the Veteran's medical history and 
complaints, made clinical observations, and rendered opinions 
regarding whether the disabilities for which service connection 
was claimed were related to service.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (finding that VA must provide an examination 
that is adequate for rating purposes).  Regarding the issue 
related to whether new and material evidence had been received 
for service connection for the residuals of a CVA with 
hypertension, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach until 
a previously denied claim is reopened.  38 C.F.R. § 3.159 
(c)(4)(iii).  The Veteran has not identified any evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claims.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Reopening Service Connection for the Residuals 
of a CVA with Hypertension

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases (including hypertension) may be service 
connected on a presumptive basis if manifested to a compensable 
degree in a specified period of time postservice (one year for 
hypertension).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection for the residuals of a CVA with hypertension 
was previously denied by the RO in September and December 1994 
rating decisions on the basis that hypertension was not 
manifested during service or to a compensable degree within one 
year thereafter.  Last decision denial on any basis is to be 
finalized Evans v. Brown 9 Vet. App. 273 (1996).  By letter 
issued in December 1994, the Veteran was notified of the December 
1994 rating decision and of his appellate rights.  Because the 
Veteran did not appeal this determination, it became a final 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

In December 2002, the Veteran filed a claim to reopen service 
connection for residuals of a CVA with hypertension.  In such 
cases where there is a prior final decision, it must first be 
determined whether or not new and material evidence has been 
received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, evidence of record at the time of the December 1994 
rating decision denial of service connection for the residuals of 
a CVA with hypertension included the Veteran's STRs, private 
treatment records dated from January to July 1994, and a report 
of a June 1994 VA compensation examination.  The STRs show no 
manifestations of hypertension or symptoms of a CVA.  On 
examination for separation from service, the Veteran's blood 
pressure reading was 120/808.  The private treatment records show 
that the Veteran had had a stroke in January 1994 and that a CT 
scan study of the head in July 1994 revealed multiple 
hypodensities on both sides, consistent with multiple strokes.  
The June 1994 VA examination included a report of myocardial 
infarction in 1991 for which he was hospitalized for one week.  
Blood pressure readings showed elevated diastolic readings.  

Evidence received subsequent to the December 1994 rating decision 
includes reports of VA outpatient treatment, dated from January 
1998 to January 2008; private treatment records, dated in October 
and November 2002; and VA compensation examinations dated in 
January and August 2003.  The outpatient treatment records show, 
in part, that the Veteran continued to receive treatment for 
hypertension and CVA residuals.  The private treatment records 
demonstrate treatment for coronary artery disease, status post 
myocardial infarction and pacemaker implant and the VA 
examinations include diagnoses of hypertension, congestive heart 
failure, and cardiac arrhythmia.  

The Board finds that the evidence submitted since the December 
1994 decision, while new, is not material so that the claim may 
not be reopened.  The additional evidence primarily consists of 
records of treatment many years after service that do not 
indicate in any way that the conditions are service connected.  
Such evidence is not new and material evidence upon which the 
claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  
Moreover, the Veteran has not provided statements that he had 
continuous symptoms of hypertension or residuals of a CVA since 
his discharge from service.  As such it does not raise a 
reasonable possibility of substantiating the claim.  For these 
reasons, the Board finds that new and material evidence has not 
been received to reopen service connection for the residuals of a 
CVA with hypertension.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection for Cardiovascular Disease

Service connection for hypertension was previously denied by the 
RO in a September 1994 rating decision.  Although the Veteran's 
current claim is for service connection cardiovascular disease, 
this is considered to be part and parcel of the prior claim for 
service connection for hypertension.  McGraw v Brown, 
7 Vet. App. 138 (1994).  The Veteran did not appeal this 
determination.  As noted, in such cases, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  Where there 
is an intervening change in law or regulation that creates a new 
basis of entitlement to the benefit, the claim may be reviewed on 
a de novo basis.  Spencer v. Brown, 4 Vet. App. 283 (1993).  

Review of the Veteran's service records shows that he served in 
the Republic of Vietnam while on active duty.  A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed to 
have been exposed during such service to an herbicide agent 
(Agent Orange), unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, certain diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease during 
service.  38 C.F.R. § 3.309(e).  Recently finalized regulations 
have added ischemic heart disease to the list of those that may 
be presumed as due to herbicide exposure.  75 Fed. Reg. 53,202 
(Aug. 31, 2010).  This change in law provides a new basis and 
raises a reasonable possibility of substantiating the claim.  
Therefore, the claim is considered reopened and must be 
considered on a de novo basis.  

The record shows that the Veteran manifested cardiovascular 
disease on June 1994 VA examination and has been treated for 
heart disease for many years.  In November 2002 the impressions 
were coronary artery disease, status post multiple prior 
myocardial infarctions; severe left ventricular systolic 
dysfunction; and spontaneous nonsustained ventricular 
tachycardia.  A pacemaker was inserted.  

The Veteran, as a Vietnam veteran, is presumed to have been 
exposed to the defoliant Agent Orange during service.  The 
recently finalized regulations have added ischemic heart disease 
as one of those that may be presumed as being the result of such 
exposure.  As such, presumptive service connection for 
cardiovascular disease is warranted.  

Service Connection for Xerosis

The Veteran is claiming service connection for xerosis, which is 
defined as " abnormal dryness, as of the eye, skin, or mouth."  
Combee v. Principi, 4 Vet. App. 78, 81 (1993).

Whether service connection is claimed on direct, presumptive, or 
any other basis, a necessary element for establishing such a 
claim is the existence of a current disability.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the 
statute requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
presence of a disability at the time of filing of a claim or 
during its pendency warrants a finding that the current 
disability requirement has been met, even if the disability 
resolves prior to the Board's adjudication of the claim.  McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).  

As the Veteran manifested xerosis prior to the adjudication of 
the claim, the requirement of current disability has been met.  
Nevertheless, the Board finds that the weight of the evidence is 
against the claim for service connection for xerosis.  

The record shows that the Veteran did not experience chronic 
symptoms of skin disorder during service.  While he had an 
episode of dermatitis during service, he specifically denied 
having had a skin disorder at the time of separation from active 
duty service.  Review of the Veteran's STRs shows that the 
Veteran had no pertinent abnormality at the time he was examined 
for entry into active duty and one episode of contact dermatitis 
in November 1967.  On examination for separation from service, 
the Veteran denied a history of skin diseases on his report of 
medical history, and clinical examination of the skin was normal.  

The Board also finds that the Veteran has not experienced 
continuous symptoms of a skin disorder, including xerosis, since 
service separation.  The evidence includes an absence of 
complaints, treatment, or even contention of continuous 
symptomatology since service separation.  During post-service 
examination by VA in 1994.  On examination by VA in June 1994, no 
skin lesions were noted.  VA outpatient treatment records 
beginning in 1998 do not show symptoms of a skin disability, but 
on examination by VA in August 2003, a history of occasional 
breakouts of skin lesions on the trunk and extremities was 
elicited.  It was unclear when these began.  On examination there 
was minimal dry skin.  The assessment was mild xerosis.  The 
Veteran has not given a history of having had a skin disorder 
continuously since his discharge from service, nor does the 
evidence of record demonstrate such continuity of symptoms.  

The Board further finds that the weight of the competent evidence 
reflects no relationship between currently diagnosed xerosis and 
active service, including the incident of dermatitis during 
service.  In an attempt to ascertain whether the recently 
assessed xerosis was related to the dermatitis noted during 
service, the Veteran was examined by VA pursuant to remand by the 
Board in March 2010.  At that time, the skin of the face, back, 
chest, upper and lower extremities, and abdomen was clear.  The 
diagnosis was normal skin examination.  The March 2010 VA 
examiner opined that the Veteran did not have any current xerosis 
disability that is related to service and no current skin 
disability or skin condition diagnosed at this time.  There is no 
opinion of record establishing a relationship between service and 
the single episode of xerosis in 2003.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for xerosis, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.

Service Connection for PTSD and Depression

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of a veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Thus, they apply to the Veteran's claim.

Review of the STRs shows no pertinent abnormality on examination 
at entry into service but an episode of hysterical reaction in 
May 1967 for which the Veteran was treated with the medication 
Thorazine.  On examination for separation from service, 
psychiatric clinical evaluation was normal.  Service records 
shows that the Veteran served in the Republic of Vietnam from 
April 1967 to March 1968.  His principle duty was as a supply 
clerk with the 31st Supply Company.  It was noted that he had 
participated in the Vietnam Counteroffensive Phase II.  

The Veteran underwent a VA examination in August 2003.  He 
reported seeing people getting killed by snipers and mortars 
during service and of facing incoming attacks.  He stated that he 
saw dead bodies.  Following mental status examination, the 
examiner diagnosed PTSD.  

A report of the Defense Personnel Records Information Retrieval 
System includes references that the Veteran's unit was primarily 
stationed at Cam Ranh Bay, Khanh Hoa Province during 1968.  
During this time it was documented that the Cam Ranh Bay Air Base 
had received 15 rounds of enemy mortar fire resulting in no U.S. 
casualties reported.  Rounds did land in the Petroleum Storage 
area destroying 89,000 gallons of product.  

The Veteran is competent to report that he was afraid in service 
and experienced mortar all around him.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The Board finds the Veteran's 
recollection of the in-service stressor events credible.  

Applying the new 38 C.F.R. § 3.304(f)(3) to the Veteran's claim, 
the record shows that entitlement to service connection for PTSD 
is warranted.  Specifically, the Veteran reported that his PTSD 
stressor is related to his fear of hostile military activity and 
a VA psychiatrist has confirmed that the claimed stressor is 
adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor.  Moreover, the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service and there is no clear and 
convincing evidence to the contrary.  See 75 Fed. Reg. 39843 
(July 13, 2010).

For these reasons, the Board finds that the evidence supports the 
Veteran's claim for service connection for PTSD and entitlement 
to the benefits sought is warranted.  Because the Veteran's 
depression is found to be part of the service-connected PTSD 
symptomatology, all symptoms of depression will be considered and 
rated as part of the symptoms of service-connected psychiatric 
disability.  See 38 C.F.R. § 4.130 (criteria for rating 
psychiatric impairments under which the veteran's service-
connected PTSD is rated specifically provides for rating based on 
related psychiatric symptoms that include depressed mood and 
depression that affects the ability to function).    

To grant service connection for dysthymic disorder/depressive 
disorder, which would then involve separately rating the symptom, 
would violate the rule against pyramiding at 38 C.F.R. § 4.14 
(2010), which provides that the evaluation of the same disability 
under various diagnoses is to be avoided. For this reason, the 
claim for service connection for depression has been rendered 
moot by the grant of service connection for PTSD, which includes 
the symptom and findings attributable to depression.


ORDER

New and material evidence not having been received, reopening of 
service connection for residuals of a CVA with hypertension is 
denied.  

Service connection for xerosis is denied.  

Service connection for PTSD is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


